OPINION

MARY K. HOFF, Judge
Elizabeth St. John (Appellant), the daughter of Margaret C. Freebairn (Ward), appeals from the probate court’s, division of the circuit court, (probate court) entry of judgment dismissing her petition seeking the removal of the Ward’s guardians, Gay Norris and Margaret Norris, Ph.D., who are the nieces of the Ward, (collectively referred to as Respondents). We dismiss the appeal.1

Factual and-Procedural Background

In September 2009, a petition for the appointment of a guardian and a conservator was filed 'on behalf of the Ward. The probate court found that an emergency existed that presented a substantial- risk that serious physical harm would occur to the Ward and irreparable damage would occur to the Ward’s property, which need*557ed protection from loss or waste. Accordingly, the probate court appointed a temporary guardian and a conservator for .the Ward. ,
In January 2010, an amended petition for the appointment of" a guardian and a conservator was filed on behalf of the-Ward. In February 2010, the probate court entered its judgment finding that the Ward was unable to care for herself and her financial resources. The probate court found that the Respondents were suitable and qualified to serve as co-guardians of the Ward and that John T. Ahlquist was suitable and qualified to serve as conservator of the Ward’s estate. The probate court also found that the Ward’s condition required her placement in a “supervised type of living situation” and that the Ward was “totally incapacitated and totally disabled as defined in Section 475.010.” The probate court subsequently ratified the expenditure of funds from the Ward’s estate for the support and maintenance of the Ward. The probate court also authorized that attorney’s fees for representation of the Ward were necessary, and reasonable expenses related to the Ward’s physical and mental well being and the. preservation of her estate and were to be paid, by the estate.
In April 2010, a petition was filed for the sale of the Ward’s property. The probate court authorized the sale of the Ward’s tangible personal property at a value in excess of its appraised value and the sale of the Ward’s home for a price no less than three-fourths of its appraised value. 'The probate court authorized the sale of the Ward’s tangible personal property to Appellant, the Ward’s daughter, and authorized the sale of the Ward’s home to a private buyer. Between April 2010 and November 2010, the iprobate court authorized the payment of attorneys’ fees and other reasonable expenses, related to the administration of the Ward’s estate. In November 2010, the probate court authorized the Ward’s estate to abandon certain personal property^ namely a car, as valueless and as a burden on the Ward’s estate if it were retained. In January 2011, the probate court established. an irrevocable special needs trust on behalf of the Ward to ensure the payment for the Ward’s care.
In July 2011, Appellant filed a petition to remove Respondents as the Ward’s co-guardians and for appointment of a successor guardian. Appellant alleged that Respondents should be removed as co-guardians because they had placed unreasonable and arbitrary restríctioñs upon Appellant’s visits with- the Ward. - Appellant also" alleged that .the Ward’s estate contained no assets.
Respondents subsequently filed a motion to dismiss Appellant’s petition oh the ground that Appellant did not have standing to bring the action for removal of the Ward’s co-guardians because Appellant was not an “interested person” as defined by Section 472.010(15)2. The probate court called and heard arguments' on Respondents’ motion to dismiss Appellant’s petition. The probate court later entered its judgment granting Respondents’ motion, finding that Appellant was not an “interested person” as defined by the statute and, therefore, lacked standing to proceed. This appeal followed.

Discussion

In her sole point on appeal, Appellant claims the probate court erred in granting Respondents’ motion to dismiss her petition to remove Respondents as the Ward’s co-guardians because Appellant does have standing in that Appellant, as a child of the Ward with a natural interest in *558the Ward’s welfare, is an “interested person” for the purpose of seeking the removal of Respondents as co-guardians.
Determining whether a party has standing to appeal is a threshold issue that we review de novo. In re R.C.H., 419 S.W.3d 158, 160 (Mo. App. E.D. 2013); Estate of Whittaker, 261 S.W.3d 615, 617 (Mo. App. E.D. 2008). “When a party lacks standing, a court has no jurisdiction to grant the relief requested[,] and the case must be dismissed.” Whittaker, 261 S.W.3d at 617. “The right to appeal from a probate court’s judgment is purely statutory, and the applicable statutes are to be liberally construed since the law favors the right to appeal.” In re Estate of Juppier, 81 S.W.3d 699, 700 (Mo. App. E.D. 2002).
“The guardianship statute provides for the applicability of the probate code to guardianship actions.” R.C.H., 419 ,S.W.3d at 160. “ ‘It also allows for substitution of title description and equates guardianships to decedents’ estates unless there exists an inconsistent provision in the guardianship code.’ ” R.C.H., 419 S.W.3d at 160, quoting Juppier, 81 S.W.3d at 701.
Chapter 475 is the probate code on Guardianship. Under the definitions provided in Chapter 475, a “ward” is a minor or incapacitated person for whom a guardian, limited guardian, or standby guardian has been appointed; a “protectee” is a person for whose estate a conservator or limited conservator has been appointed or with respect to whose estate a transaction has been authorized- by the court under Section 475.092 without appointment of a conservator or limited conservator. Section 475.010.
Under the probate code, “interested persons” aggrieved by judgments are entitled to appeal final orders or judgments of the probate court. Section 472.160,1; Whittaker, 261 S.W.3d at 617; Estate of Davis, 954 S.W.2d 374, 379 (Mo. App. E.D. 1997). The probate code defines “interested persons” as heirs, spouses, creditors, or any others having a- property right or claim against the estate of a decedent being administered and includes children of a protectee who may have a property right or claim against or an interest in the estate of a protectee. Section 472.010(15). “When determining a party’s status as an ‘interested person’ under the probate code, the courts have been reluctant to extend the statutory definition of ‘interested person.’ ” R.C.H., 419 S.W.3d at 161. “This Court has limited its definition of an ‘interested person’ to only include those with ‘a financial interest in an estate.’ ” Id., quoting Juppier, 81 S.W.3d at 701. Furthermore, the Missouri Supreme Court has likewise refused to extend' standing to a party with a “ ‘purely sentimental or filial interest’ in the ward or protectee, as such an extension would be in'direct contravention of legislative intent.” R.C.H., 419 S.W.3d at 161, quoting Juppier, 81 S.W.3d at 701. Even though this Court recognizes the importance of an individual’s concern fór his 'or her family member, under the current statutory scheme, “such an interest is insufficient to grant standing to appeal to a party who does not have a financial interest in an estate.” R.C.H., 419 S.W.3d at 161, quoting Juppier, 81 S.W.3d at 701.
Here, the Ward does not yet have heirs or devisees, and Appellant is neither a spouse, nor a creditor, nor a person with a property right or claim against the Ward’s estate, and, thus, the Ward is not a protec-tee. Additionally, the record on appeal reveals that the Ward’s estate has zero assets, and Appellant admits in her petition that she has no financial interest in the estate of the Ward, and thus, Appellant is not an interested. person. Under Section 472.010(15), to qualify as an “interested person,” one must have a financial *559interest in the estate of a protectee. Although Appellant no doubt has a sentimental and family interest in the Ward, Appellant lacks a vested financial interest in the Ward’s estate and does not meet the statutory definition of an “interested person.” We note that we are constrained by precedent in this case and find R.C.H. is directly on point.3 Consequently, Appellant does not have standing to appeal from the probate court’s dismissal of her petition to remove Respondents as co-guardians of the Ward.

Conclusion

Appellant’s appeal is dismissed.
Robert G. Dowd, Jr., Presiding Judge concurs and Roy L. Richter, Judge, dissents in separate opinion.

. Respondents’ motion to dismiss Appellant's appeal is moot. Respondents’ motion for frivolous appeal is denied.


. All statutory references are to RSMo ’2000, as amended.


. As this Court previously stated in R.C.H., "the legislature may wish to reconsider the wisdom of equating guardianships to decedents' estates. The rights and responsibilities to be adjudicated as to the care and custody of a minor or incapacitated person bear little resemblance to those found in the administration of a decedent’s estate.” Id.., 419 S.W.3d at 162 n.5 (internal quotation omitted).